DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 201509104A, included in IDS).

Regarding claim 1, Yoshida teaches a hidden light device for a vehicle (see fig. 3), comprising:
a grill having an outer surface forming a pattern composed of a plurality of grid openings (frame portion 43 has openings, divided by partitions 22; see annotated figure below for clairty);
grid panels (light shielding panels 42) provided in some or all of the plurality of grid openings, respectively, each of the grid panels being coupled to an associated grid opening in a same shape as that of the associated grid opening to form a surface of the associated grid opening; and
an optical module (light sources 30) provided inside each of the grid panels to allow the grid panels to form the pattern of the grill when turned off, and to emit light through the grid panel when turned on so as to serve as lighting of the vehicle,
wherein each of the grid panels has an open light-emitting section (opening in light shielding film 43 forms emission surface 45) and a light-blocking section (light shielding film 42), and
wherein the light emitted from the optical module is emitted out of the grill through the light-emitting section.
Yoshida does not teach that an entire area of the light emitting section is 60% or more of an entire area of the associated grid opening. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have optimized the area of the light emitting section ratio to optimize the amount of light emission, i.e. to have larger visible area for both aesthetic and visibility purposes known in the art. 
Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image1.png
    417
    479
    media_image1.png
    Greyscale

Regarding claim 2, Yoshida teaches wherein: 
the optical modules are respectively provided inside some of the plurality of grid panels or all of the plurality of grid panels (all of the grid panels, see fig. 3).
	Yoshida does not teach that the grill is composed of the grid panels having a same pattern shape. 
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the same pattern shape of the grid panel partition to provide an aesthetic appearance and to guarantee an equivalent brightness, as is known and frequently relied upon in the art of illuminated grills. 
Regarding claim 4, Yoshida does not specifically teach that the grill and the grid openings corresponding to the optical module are in a rhombus shape.
Changes in shape of a claimed invention does not render it nonobvious over the prior art if the design was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The Examiner finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a rhombus pattern, as rhombuses are a well known shape in the art of grills and form a pleasing aesthetic.
Regarding claim 6, Yoshida does not specifically teach that an entire area of the light-emitting section is configured to exceed at least half or more of an entire area of the associated grid opening.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used light emitting sections larger than half of the area of the grid opening to maximize the amount of light emission, i.e. to have larger visible area for both aesthetic and visibility purposes known in the art. 
Furthermore it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, Yoshida teaches that the light-emitting section is positioned on an upper side of the associated grid opening, and the light-blocking section through which no light is transmitted is provided on a lower side of the associated grid opening (see fig. 3, opening sections are in the upper portion of the openings).

Regarding claim 8, Yoshida teaches that the optical module comprises:
a light source for emitting the light (LED 30); 
a reflector for reflecting the light from the light source (interior surface of 21 and 22, reflective); and 
a lens (inner lens 40) providing the associated grid opening in which the light reflected through the reflector is emitted to outside and formed to be identical to the pattern shape of the grill.

Regarding claim 9, Yoshida teaches that a plurality of the optical modules is provided on the grill (see fig. 3) and that the optical modules are configured to be turned on and off individually (control unit 60, see [operation] section).



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875